     Case 2:19-cv-01122-GMN-VCF Document 23 Filed 08/07/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    CRISTIAN ALEXIS BARAJAS,                          Case No. 2:19-cv-01122-GMN-VCF
12                       Petitioner,                    ORDER
13           v.
14    STATE OF NEVADA,
15                       Respondent.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 22),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 22) is GRANTED. Respondents will have up to and including August 27,

21   2020, to file and serve a reply to petitioner's opposition to the motion to dismiss (ECF No. 21).

22          DATED:      August 7, 2020
23                                                                ______________________________
                                                                  GLORIA M. NAVARRO
24                                                                United States District Judge
25

26
27

28
                                                       1
